ORDER
PER CURIAM.
The plaintiff, Mr. Banks, appeals from the trial court’s grant of summary judg*851ment in favor of the defendant, Andre Townsel d/b/a The Townsel Law Firm. In his sole point on appeal Mr. Banks alleges the trial court abused its discretion and violated Sections 490.130 and 492.370 RSMo.2000 when it used portions of an uncertified, unsealed deposition to grant summary judgment.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).